TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-21-00127-CR



                            Roseanne Lupita Sheppard, Appellant

                                               v.

                                 The State of Texas, Appellee


                  FROM THE 27TH DISTRICT COURT OF BELL COUNTY
             NO. 82380, THE HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Roseanne Lupita Sheppard pleaded guilty to evading arrest or detention

with a vehicle and was placed by the trial court on deferred adjudication community supervision

for a period of six years. See Tex. Penal Code § 38.04(b)(2)(A); Tex. Code Crim. Proc. art.

42A.101. She now seeks to appeal from the trial court’s deferred-adjudication order.

              Appellant’s court-appointed attorney has filed a motion to withdraw supported by

a brief concluding that the appeal is frivolous and without merit.         The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 81–82 (1988). Appellant’s counsel has certified to this Court that he sent copies of

the motion and brief to appellant, advised appellant of her right to examine the appellate record
and file a pro se response, and provided a motion to assist appellant in obtaining the record. See

Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); see also Anders, 386 U.S.

at 744.

               We have conducted an independent review of the record—including the record

of the plea and sentencing proceedings below and appellate counsel’s brief—and find

no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State,

178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the record

presents no arguably meritorious grounds for review, and the appeal is frivolous.

               Counsel’s motion to withdraw is granted. The trial court’s order of deferred

adjudication is affirmed.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: April 26, 2022

Do Not Publish




                                                2